         Case 4:19-cv-03533-DMR Document 40 Filed 02/26/20 Page 1 of 7



 1   COURTNEY C. HILL (SBN: 210143)
     cchill@grsm.com
 2   SYLVIA JOO (SBN: 308236)
     sjoo@grsm.com
 3   GORDON REES SCULLY           MANSUKHANI, LLP
     633 West Fifth Street, 52nd Floor
 4   Los Angeles, CA 90071
     Telephone: (213) 576-5000
 5   Facsimile: (213) 680-4470
 6 Attorneys for Defendants
   OXFORD HEALTH INSURANCE, INC.
 7 and UNITEDHEALTHCARE INSURANCE COMPANY

 8 ANTHONY F. MAUL (SBN: 314188)
   afmaul@maulfirm.com
 9 THE MAUL FIRM, P.C.
   101 Broadway, Suite 3A
10 Oakland, CA 94607
   Telephone: (510) 496-4477
11 Facsimile: (929) 900-1710

12   Attorney for Plaintiff
     CALIFORNIA SPINE AND NEUROSURGERY INSTITUTE
13

14                         UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16
     CALIFORNIA SPINE AND                    )   CASE NO. 4:19-cv-03533-DMR
17   NEUROSURGERY INSTITUTE,                 )
                                             )   FURTHER     JOINT    CASE
18                  Plaintiff,               )   MANAGEMENT STATEMENT
                                             )
19         v.                                )   Date: March 4, 2020
                                             )   Time: 1:30 pm
20 OXFORD HEALTH INSURANCE                   )   Place: Courtroom 4, 3rd Floor
   INC.; UNITED HEALTHCARE                   )
21 INSURANCE COMPANY,                        )
                                             )
22                  Defendants.              )
                                             )
23

24
           The parties to the above-entitled action jointly submit this FURTHER JOINT
25   CASE MANAGEMENT STATEMENT as required by the Clerk’s Notice dated
26   January 23, 2020 (Dkt. 39).
27

28


                                          1
                      FURTHER JOINT CASE MANAGEMENT STATEMENT
          Case 4:19-cv-03533-DMR Document 40 Filed 02/26/20 Page 2 of 7



 1   1. JURISDICTION & SERVICE
 2
           The Court has subject matter jurisdiction pursuant to federal diversity
 3
     jurisdiction. There are no issues with respect to personal jurisdiction or venue. All
 4
     defendants have been served.
 5

 6   2. FACTS
 7

 8         Plaintiff, is an out-of-network neurosurgery practice. The Defendants are
 9   managed health care companies that underwrite and/or administer employee health
10   plans. Plaintiff performed a complex spinal surgery upon R.N., a member one of the
11   health plans administered and/or insured by Defendants. Plaintiff alleges that, prior to
12   performing the surgery, the Defendants promised that their payment for covered care
13   rendered to R.N. by out-of-network providers would be based on “usual and customary”
14   rates. Plaintiff further alleges that Defendants sent Plaintiff a letter pre-approving as
15   eligible for coverage the five surgical procedures Plaintiff later performed.
16
           Plaintiff’s charges for the surgery totaled $147,000.00. The Defendants’ payment
17
     totaled $7,911.24. Plaintiff alleges that this amount is grossly below the “usual and
18
     customary” rates it was promised. Defendants deny Plaintiff’s allegations and deny that
19
     they owe any further payment for the medical services provided by Plaintiff.
20

21   3. LEGAL ISSUES
22
           Plaintiff asserts claims for promissory estoppel and quantum meruit. The parties
23
     dispute whether Defendants’ communications with Plaintiff constituted an actionable
24
     promise to pay at the requested rates. The parties also dispute whether the Defendants’
25
     conduct constituted a request that Plaintiff perform the relevant services, and whether
26
     such services conferred a benefit upon the Defendants.
27

28


                                           2
                       FURTHER JOINT CASE MANAGEMENT STATEMENT
          Case 4:19-cv-03533-DMR Document 40 Filed 02/26/20 Page 3 of 7



 1   4. MOTIONS
 2
           Defendants filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), which
 3
     was denied by the Court (Dkt. 30). No other motions are contemplated at this time.
 4

 5   5. AMENDMENT OF PLEADINGS
 6
           Plaintiff filed its First Amended Complaint on October 3, 2019 (Dkt. 28), to
 7
     which Defendant filed an Answer (Dkt. 29). No further amendments of the pleadings
 8
     are anticipated.
 9

10   6. EVIDENCE PRESERVATION
11
           The parties have reviewed the Guidelines Relating to the Discovery of
12
     Electronically Stored Information (“ESI Guidelines”), and confirm that they have met
13
     and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate
14
     steps taken to preserve evidence relevant to the issues reasonably evident in this action.
15

16   7. DISCLOSURES
17
           The parties exchanged Rule 26(a)(1)(A) initial disclosures on January 29, 2020.
18

19   8. DISCOVERY
20
           Discovery is ongoing. Plaintiff has served Defendants with document requests,
21
     interrogatories and a Rule 30(b)(6) notice of deposition. Defendants have not yet served
22
     Plaintiff with discovery requests, but intend to do by February 28, 2020.
23

24   9. CLASS ACTIONS
25
           This matter is not a putative class action.
26

27

28


                                            3
                        FURTHER JOINT CASE MANAGEMENT STATEMENT
         Case 4:19-cv-03533-DMR Document 40 Filed 02/26/20 Page 4 of 7



 1   10. RELATED CASES
 2
           There are no related cases.
 3

 4   11. RELIEF
 5
           The Plaintiff seeks damages and/or restitution in an amount to be determined at
 6
     trial, but which Plaintiff believes to be approximately $139,088.76, which is the
 7
     difference between the Plaintiff’s billed charges and the amount the Defendants paid.
 8
     This figure may need to be adjusted to account for the impact of any applicable
 9
     deductibles, coinsurance or copayments owed by the patient. Plaintiff also seeks an
10
     award of interest at the rate of 15% per annum, pursuant to Cal. Health & Safety Code
11
     § 1371, as well as any other and further relief the Court deems just and proper.
12
           Defendants contend that Plaintiff is not entitled to damages.
13

14   12. SETTLEMENT AND ADR
15
           The parties engaged in private mediation on February 5, 2020, which was
16
     unsuccessful.
17

18   13. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
19
           All parties have separately filed confirmations of their consent to have a
20
     magistrate judge conduct all further proceedings including trial and entry of judgment.
21

22   14. OTHER REFERENCES
23
           None.
24

25   15. NARROWING OF ISSUES
26
           None at this time.
27

28


                                          4
                      FURTHER JOINT CASE MANAGEMENT STATEMENT
        Case 4:19-cv-03533-DMR Document 40 Filed 02/26/20 Page 5 of 7



 1   16. EXPEDITED TRIAL PROCEDURE
 2
         The parties agree this matter is not suitable for Expedited Trial Procedure
 3

 4   17. SCHEDULING
 5
         Per Court Order (Dkt. 27), the following dates have been set:
 6

 7       4/2/2020           Last day to complete all non-expert discovery
 8                          Last day to disclose experts and provide reports
 9
         4/30/2020          Last day to disclose rebuttal experts and provide reports
10

11       5/28/2020          Last day to complete all discovery from experts
12
         7/23/2020          Last day for hearing dispositive motions
13

14       9/15/2020          Last day for lead counsel to meet and confer regarding:
15                          (1) Preparation and content of the joint pretrial conference
16
                            statement;
17

18                          (2) Preparation and exchange of pretrial materials to be
19                          served and lodged pursuant to paragraph 5(c) below; and
20
                            (3) Settlement of the action
21

22       9/25/2020          Last day to serve and file a joint pretrial statement
23
         10/5/2020          Last day to serve and file: (1) any objections to exhibits or to
24
                            use of deposition excerpts or other discovery; (2) any
25
                            objections to witnesses, including the qualifications of an
26
                            expert witness; (3) any objection to proposed voir dire
27
                            questions, jury instructions and verdict forms that the parties
28


                                         5
                     FURTHER JOINT CASE MANAGEMENT STATEMENT
          Case 4:19-cv-03533-DMR Document 40 Filed 02/26/20 Page 6 of 7



 1                             have been unable in good faith to resolve; (4) any opposition
 2                             to a motion in limine.
 3
           10/14/2020          Pre-trial conference at 3:00 p.m.
 4

 5         10/26/2020          Trial commences at 9:00 a.m. (not more than 4 days)
 6
     18. TRIAL
 7

 8         Per Court Order (Dkt. 27), jury trial will begin on 10/26/2020 at 9:00 a.m. at the
 9   U.S. District Court, 1301 Clay Street, Oakland, California.
10
     19. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
11

12         Each party has filed the “Certification of Interested Entities or Persons” required
13   by Civil Local Rule 3-15. The parties hereby restate that that the following listed
14   persons, associations of persons, firms, partnerships, corporations (including parent
15   corporations) or other entities (i) have a financial interest in the subject matter in
16   controversy or in a party to the proceeding, or (ii) have a non-financial interest in that
17   subject matter or in a party that could be substantially affected by the outcome of this
18   proceeding: (1) California Spine and Neurosurgery Institute, Plaintiff; 2) Adebukola
19   Onibokun, M.D., medical provider of services at issue; 3) R.N., the patient who received
20   the medical services at issue; 4) Oxford Health Insurance, Inc., Defendant. Oxford
21   Health Insurance, Inc. is a wholly owned subsidiary of UnitedHealthcare Insurance
22   Company, which is a wholly owned subsidiary of UHIC Holdings, Inc., which is a
23   wholly owned subsidiary of United HealthCare Services, Inc., which is a wholly owned
24   subsidiary of UnitedHealth Group, Incorporated., which is a publicly traded company.
25   5) UnitedHealthcare Insurance Company, Defendant. UnitedHealthcare Insurance
26   Company is a wholly owned subsidiary of UHIC Holdings, Inc., which is a wholly
27   owned subsidiary of United HealthCare Services, Inc., which is a wholly owned
28   subsidiary of UnitedHealth Group, Incorporated, which is a publicly traded company.

                                           6
                       FURTHER JOINT CASE MANAGEMENT STATEMENT
         Case 4:19-cv-03533-DMR Document 40 Filed 02/26/20 Page 7 of 7



 1   20. PROFESSIONAL CONDUCT
 2
           All attorneys of record for the parties have reviewed the Guidelines for
 3
     Professional Conduct for the Northern District of California.
 4
     21. OTHER
 5

 6         None.

 7
      Dated:       February 26, 2020      /s/ Anthony F. Maul
 8                                        Anthony F. Maul
                                          Counsel for plaintiff
 9

10

11
      Dated:       February 26, 2020      /s/ Courtney C. Hill
                                          Courtney C. Hill
12
                                          Sylvia Joo
                                          Counsel for defendant
13

14
                        ATTESTATION OF E-FILED SIGNATURE
15
   I, Anthony F. Maul, am the ECF user whose ID and password are being used to file
16
   this Further Joint Case Management Statement. In compliance with Local Rule 5-
17 1(i), I hereby attest that Courtney C. Hill, counsel for Plaintiff, has concurred in this
   filing.
18

19                                      By: /s/ Anthony F. Maul
                                            Anthony F. Maul
20

21

22

23

24

25

26

27

28


                                           7
                       FURTHER JOINT CASE MANAGEMENT STATEMENT
